         Case 1:20-cv-00109-BLW Document 7 Filed 05/18/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 ANTHONY L. CAVALLERO,
                                               Case No. 1:20-cv-00109-BLW
                      Plaintiff,
                                               INITIAL REVIEW ORDER
 vs.                                           BY SCREENING JUDGE

 STATE OF IDAHO,

                      Defendant.




       The Complaint of Plaintiff Anthony L. Cavallero was conditionally filed by the

Clerk of Court due to his status as a prisoner and pauper. (Dkts. 3, 1.) A “conditional

filing” means that Plaintiff must obtain authorization from the Court to proceed. All

prisoner and pauper complaints seeking relief against a government entity or official must

be screened by the Court to determine whether summary dismissal is appropriate. 28

U.S.C. §§ 1915 & 1915A. The Court must dismiss any claims that are frivolous or

malicious, fail to state a claim upon which relief may be granted, or seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). After

reviewing the Complaint, the Court has determined that Plaintiff’s Complaint will be

dismissed with leave to amend.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00109-BLW Document 7 Filed 05/18/20 Page 2 of 6




                               REVIEW OF COMPLAINT

          1. Factual Allegations

       Plaintiff alleges that, “not more than two years ago,” Ms. Laura Watson brought

him into an office and called him a sex offender in front of his clinician, Ms. Houser.

Plaintiff asserts that he was not convicted of a sex offense, but of aggravated assault.

       He asserts that Ms. Watson’s words caused him great mental anxiety, mental

stress, and anger. He believes this act constitutes cruel and unusual punishment. He seeks

$500,000 in compensatory damages. (Dkt. 3.)

          2. Standard of Law

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

For Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it

possible to bring a cause of action under the amendments to the United States

Constitution.

       To state a claim under the Eighth Amendment’s Cruel and Unusual Punishment

Clause, Plaintiff must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Farmer v. Brennan, 511 U.S. 825, 834(1994). A one-time incident

of verbal harassment, abuse, or threats, without more, is not sufficient to state a

constitutional deprivation under § 1983. Oltarzewski v. Ruggiero, 830 F.2d 136 (9th Cir.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00109-BLW Document 7 Filed 05/18/20 Page 3 of 6




1987) (allegations that correctional counselor told plaintiff that he would transfer him to a

higher custody status unit if he tried to go to the law library and that he would be sorry if

he filed a class action suit were not actionable under § 1983).

       A pro se litigant bringing a civil rights suit must have an opportunity to amend the

complaint to overcome deficiencies unless it is clear that they cannot be overcome by

amendment. See Lopez v. Smith, 203 F.3d 1122 (9th Cir. 2000). A pro se pleading may be

dismissed without notice of the deficiencies and without an opportunity to amend if a

complaint “lacks merit entirely” and “cannot be saved” by amendment. Id., at 1129.


       Discussion

       The Eleventh Amendment prohibits a federal court from entertaining a civil rights

lawsuit brought by a citizen against a state, unless that state waives its sovereign

immunity. Hans v. Louisiana, 134 U.S. 1, 16-18 (1890). The Supreme Court has

consistently applied the Eleventh Amendment’s jurisdictional bar to states and state

entities “regardless of the nature of the relief sought.” See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 100 (1984). Therefore, Plaintiff cannot sue the state in this

federal action.

       Even if Plaintiff amended his Complaint to assert a claim against Ms. Watson, he

has insufficient facts to show that her misstatement resulted in a constitutional

deprivation. Ms. Watson told Plaintiff’s own clinician this misinformation in an office.

This is unlike a situation where a prison official spreads true or untrue information to the

general population or prison gang members that a certain prisoner is a sex offender for


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00109-BLW Document 7 Filed 05/18/20 Page 4 of 6




the purpose of inciting violence upon him. Plaintiff’s clinician, on the other hand, has a

duty to refrain from harming him and an affirmative duty to help him successfully

navigate the prison system. Plaintiff’s Complaint fails to state a claim upon which relief

can be granted. The Court will dismiss this case with leave to amend. Should Plaintiff

have additional allegations that support a colorable cause of action, he may file an

amended complaint. If he does not do so within 30 days, the Court will enter judgment

and close this case.

       Instructions for Amendment

       If Plaintiff chooses to amend the Complaint, he must allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation of his

constitutional rights. Taylor v. List, 880 F.2d 1040, 1045 (1989); Johnson v. Duffy, 588

F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of official participation

in civil rights violations are not sufficient to withstand a motion to dismiss” or to survive

screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents of Univ. of Alaska,

673 F.2d 266, 268 (9th Cir. 1982).

       An amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon or incorporate by reference prior pleadings. Dist. Idaho

Loc. Civ. R. 15.1. An amended pleading completely replaces the original pleading.

       A pleading is more understandable if it is organized by claim for relief and

defendant, rather than asserting a broad set of facts at the beginning of a pleading that are

unrelated to a list of defendants elsewhere in the pleading. For each claim against each



INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00109-BLW Document 7 Filed 05/18/20 Page 5 of 6




defendant, Plaintiff must state the following (organized by each defendant): (1) the name

of the person or entity Plaintiff claims to have caused the alleged deprivation of his

constitutional rights; (2) the facts showing that the defendant is a state actor (such as state

employment or a state contract) or a private entity/private individual acting under color of

state law; (3) the dates on which the conduct of the defendant allegedly took place; (4)

the specific conduct or action Plaintiff alleges is unconstitutional; (5) the particular

provision of the constitution Plaintiff alleges has been violated; (6) facts alleging that the

elements of the violation are met; (7) the injury or damages Plaintiff personally suffered;

and (8) the particular type of relief he is seeking from each defendant.

       The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as an “Amended Complaint.” Plaintiff’s name and address

should be clearly printed at the top left corner of the first page of each document filed

with the Court.

       If Plaintiff files an amended complaint, he must also file a “Motion to Review the

Amended Complaint.” If Plaintiff’s amendment does not comply with Rule 8, this case

may be dismissed without further notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th

Cir. 2013) (“When a litigant knowingly and repeatedly refuses to conform his pleadings

to the requirements of the Federal Rules, it is reasonable to conclude that the litigant

simply cannot state a claim.”). If Plaintiff fails to file anything further, his Complaint will

be dismissed with prejudice (meaning it cannot be brought again) pursuant to Federal

Rule of Civil Procedure 41(b).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
Case 1:20-cv-00109-BLW Document 7 Filed 05/18/20 Page 6 of 6
